Citation Nr: 0638071	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

2.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to January 29, 2003, and 20 percent 
thereafter, for Type II diabetes mellitus.  

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2004 and March 2005 rating decisions of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  A hearing was held before the 
undersigned in June 2006.

The Board notes that service connection for peripheral 
neuropathy was granted in March 2005.  Testimony provided at 
a May 2005 hearing was construed as a notice of disagreement 
with the assigned rating for neuropathy and a statement of 
the case was issued in September 2005.  However, the veteran 
did not file a substantive appeal.  Therefore, this issue is 
not currently before the Board.  However, during the hearing 
before the undersigned, he testified as to his symptoms 
associated with peripheral neuropathy.  He appears to be 
raising an increased rating claim with regard to the 
peripheral neuropathy and the matter is REFERRED to the RO 
for any appropriate action.

Also during the hearing before the undersigned, the veteran 
indicated that he had psychological problems as a result of 
his service connected erectile dysfunction.  This claim is 
also REFERRED to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant has asserted that he has loss of use of a 
creative organ.  VA examination in January 2005 indicates 
that he reported having had erectile dysfunction with gradual 
loss of sustained firm erection.  He reportedly also stated 
that he had successful intercourse with Viagra, but was 
unsuccessful without it.  It is noted, however, that the 
appellant is now alleging that he is unable to have 
intercourse, with or without medication.  During a hearing 
before the undersigned, he testified that the Viagra was in 
fact not working and that he was recently switched to a 
different medication.  He reported that even with the new 
medication, he was still unable to have sexual intercourse 
due to inability to sustain an erection.  He has reportedly 
received recent VA treatment for this disability; however, 
the recent treatment records have not been associated with 
the claims file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the 
evidence is not currently complete.  
   
During a hearing before the undersigned, the veteran 
testified that in May 2006, he was involved in several 
incidents involving his vehicle.  He reported that these 
incidents were caused by symptoms of his diabetes mellitus 
and hypertension.  He indicated that the West Haven police 
took him to Yale Hospital for treatment and diagnosis.  There 
apparently was a police report generated.  The Board held the 
record open for 60 days in order to allow the veteran to 
submit these records to the Board.  However, he has not done 
so.  

The veteran last underwent VA examination for his diabetes 
mellitus in April 2004.  Since it is necessary to remand this 
case to obtain the outstanding evidence described above, the 
RO should also take this opportunity to provide the veteran 
new VA examinations, so that current information is of record 
as to the severity of his service-connected disabilities.



Finally, the RO should also ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  In 
response to the veteran's claim for service connection, he 
was sent a letter in 2004 informing him of the information 
and evidence needed to substantiate that claim.  Once he 
disagreed with the initial ratings assigned for the diabetes 
mellitus and hypertension, he was not sent a letter informing 
him how to substantiate the claim for a higher rating.  He 
was sent a letter in 2006 pursuant to the holdings in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006); 
this letter may provide sufficient VCAA compliance on the 
increased rating claims.  However, since it is necessary to 
remand the claims, the RO should take this opportunity to 
provide the veteran an up-to-date notification letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for 
higher initial ratings for diabetes 
mellitus and hypertension. The notice 
must be specific to these claims.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  



2. The RO should obtain the veteran's VA 
treatment records from the VAMC in West 
Haven, Connecticut, from September 2005 
to present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3. Ask the veteran to complete releases 
authorizing VA to request his May 2006 
records from:
*	West Haven Police Department; and 
*	Yale Hospital. 
These records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4. After obtaining the above-referenced 
records, to the extent available, 
schedule the appellant for appropriate VA 
examinations to evaluate the severity of 
his service-connected diabetes mellitus 
and hypertension.  

5. Thereafter, the RO should determine if 
any additional development is necessary.  
If so, all such development should be 
accomplished.  The RO should then 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



